Title: To George Washington from Peter Taulman, 2 January 1783
From: Taulman, Peter
To: Washington, George


                        
                            
                            May it please your Excellency
                            Constitution Island 2d Jany 1783
                        
                        Last evening Capt. Lieut: Kirkpatrick and myself were taken under Guard and confined to my tent, this we
                            understand is by order of Major General Knox—Captain Bushnell of the Corps to which we belong gives us not even the
                            disposal of our Baggage—How much the feelings of two Men who have served with reputation as Officers six years in the Army
                            under your Excellencys Command are injured cannot be discribed—to be thus insulted and have our dignity trampled upon is
                            to be wretched indeed. We will not trouble your Excellency at this time with an account why we are treated so
                            unprecedented and singularly, this from prisoners is never so well received.
                        We well know how high Your Excellency is in the estimation of Your Army for doing impartial justice and
                            supporting the reputation of your Officers—to your Excellency then we look up for it, which we flatter ourselves will in a
                            short time wipe away the degradation under which we are placed and restore us to that confidence amongst our superiors and
                            credit throughout the Army which has ever since we entered it ’till Yesterday smiled upon us. In behalf of C. Lt
                            Kirkpatrick and myself I am Your Excellencys Most obedient servant
                        
                            P. Taulman C. Lt
                            Sappers & Miners
                        
                    